UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 HALO COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-15862 13-3018466 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) One Allen Center, Suite 500 700 Central Expressway South Allen, Texas 75013 (Address of Principal Executive Offices) 214-644-0065 (Issuer Telephone number) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the issuer:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o -1- Indicate by check mark if disclosures of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment of this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x As of June 30, 2012, the aggregate market value of the registrant’s Common Stock held by non-affiliates of the issuer was approximately $2,229,130 based on the last sales price of the issuer’s Common Stock, as reported by OTCMarkets.This amount excludes the market value of all shares as to which any executive officer, director or person known to the registrant to be the beneficial owner of at least 5% of the registrant’s Common Stock may be deemed to have sole or shared voting power. The number of shares outstanding of the registrant’s Common Stock as of April 1, 2013 was 66,364,083. DOCUMENTS INCORPORATED BY REFERENCE Listed below are documents incorporated herein by reference and the part of this Report into which each such document is incorporated: None -2- HALO COMPANIES, INC. FORM 10-K TABLE OF CONTENTS Forward-Looking Statements Part I Item 1. Business. -4- Item 1A. Risk Factors. -6- Item 1B. Unresolved Staff Comments. -9- Item 2. Properties. -9- Item 3. Legal Proceedings. -9- Item 4. Mine Safety Disclosures. -10- Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities -10- Item 6. Selected Financial Data. -11- Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. -11- Item 7A. Quantitative and Qualitative Disclosures About Market Risk. -17- Item 8. Financial Statements and Supplementary Data. -18- Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. -18- Item 9A. Controls and Procedures. -18- Item 9B. Other Information. -19- PART III Item 10. Directors, Executive Officers and Corporate Governance. -19- Item 11. Executive Compensation. -22- Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. -24- Item 13. Certain Relationships and Related Transactions, and Director Independence. -27- Item 14. Principal Accounting Fees and Services. -29- Part IV Item 15. Exhibits, Financial Statement Schedules. -29- SIGNATURES -3- FORWARD-LOOKING STATEMENTS Certain statements contained in this Report that are not statements of historical fact constitute “forward-looking statements.”Words such as “may,” “seek,” “expect,” “anticipate,” “estimate,” “project,” “budget,” “goal,” “forecast,” “anticipate,” “intend,” “plan,” “may,” “will,” “could,” “should,” “strategy,” “believes,” “predicts,” “potential,” “continue,” and similar expressions are intended to identify such forward-looking statements but are not the exclusive means of identifying such statements.Although the Company believes that the current views and expectations reflected in these forward-looking statements are reasonable, those views and expectations, and the Company’s future plans, operations, business strategies, operating results and financial position, are inherently subject to risks, uncertainties, and other factors, many of which are not under the Company’s control.Those risks, uncertainties, and other factors could cause the actual results to differ materially from those in the forward-looking statements.Those risks, uncertainties, and factors (including the risks contained in the section of this report titled “Risk Factors”) that could cause the Company’s actual results, performance or achievements to differ materially from those described or implied in the forward-looking statements and its goals and strategies to not be achieved.You are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this Report.The Company expressly disclaims any obligation to release publicly any updates or revisions to these forward-looking statements to reflect any change in its views or expectations. The Company can give no assurances that such forward-looking statements will prove to be correct. PART I Item 1.BUSINESS. General Halo Companies, Inc. (“Halo” or the “Company”) was incorporated under the laws of the State of Delaware on December 9, 1986.Its principal executive offices are located at One Allen Center, Suite 500, 700 Central Expy South, Allen, Texas 75013 and its telephone number is 214-644-0065.The Company’s stock symbol is HALN. Unless otherwise provided in footnotes, all references from this point forward in this Report to “we,” “us,” “our company,” “our,” or the “Company” refer to the combined Halo Companies, Inc. entity, together with its subsidiaries. Business Overview The Company, through its subsidiaries, operates a nationwide distressed asset services company, providing technology-driven asset management, portfolio due diligence, acquisition, repositioning and liquidation strategies for the private investment and mortgage servicing industry. Founded in 2004, Halo began operating in the mortgage origination sector, expanding quickly to an award-winning consumer financial services company. Halo’s years of experience, key leadership and industry knowledge, laid the foundation for its emergence as a premier distressed asset services company. Products and Services Halo focuses its distressed asset services, portfolio due diligence, and asset liquidation strategies primarily on single family residential real estate across the United States for its business customers (typically distressed debt investors or debt servicers) to market turnkey solutions for improved performance and monetization of their portfolios.In today’s economy, lenders are experiencing an overflow of distressed assets.Many mortgage debt servicers are currently overwhelmed with externally imposed programs that are stretching the limits of their human resources, money and time. Halo’s technology systems are bundled with transparency, accountability, efficiency, and flexibility. This unique strategy directs borrowers into an intelligent, results-driven process that establishes affordable, long-term mortgages while also achieving an improved return for lenders and investors, when compared to foreclosure. -4- The following outline briefly describes Halo’s various subsidiaries and the services they offer.The Company provides segment reporting in accordance with generally accepted accounting principles in Note 4 to the consolidated financial statements.Halo sold four of its subsidiaries during 2012 as discussed in the recent developments section below.The subsidiaries sold are not included in this section. Halo Asset Management, LLCHalo Asset Management (“HAM”) was formed as the operating company for a “fee for service” default and disposition asset management business model supporting our clients’ investment into funds of real estate owned (REO) properties or non-performing loans.The client’s primary investment focus is to acquire properties in metropolitan areas with an emphasis on acquiring below replacement cost, undervalued or distressed properties through REO.The Company has allocated many of its resources to the development and launch of HAM which management notes is the core business of the Company today and moving forward.HAM will have access to the full gamut of operational efficiencies and stream line processes offered by the other Halo entities in order to properly service and provide necessary value added opportunities to the clients’ home owners and occupants in the homes that are purchased.HAM created a unique business plan that takes advantage of two of the largest anomalies that exist in today’s residential real estate market: (1) the collapse of available capital for lending to a large percentage of the consumer market, and (2) the over-correction of home prices particularly in low-to moderate-income markets. UHalo Portfolio Advisors, LLCU Halo Portfolio Advisors (“HPA”) works with asset managers, investors and servicers to provide ongoing default management, asset/liability management, asset preservation management, portfolio acquisition and liquidation support.Secondarily, HPA offers its customers custom tailored workout programs that will improve the performance of the assets or notes through a myriad of creative analytic and retention strategies.HPA utilizes Halo’s proprietary, in-house technology to provide a proprietary, customized analysis of a Client’s position.HPA then custom tailors a solution for the Client which provides the Client analytics on which assets or notes to monetize first and what options are best utilized to monetize each individual asset or note. UHalo Select Insurance Services, LLCU Halo Select Insurance Services (“HSIS”) is a member in Halo Choice Insurance Services, LLC (HCIS), and owns a 49% interest.Halo Select Insurance Services serves as a health and life insurance brokerage marketing multiple carriers’ products primarily in limited benefit health, major medical, short term medical, and life insurance.HSIS is currently licensed in multiple states.Halo Choice Insurance Services represents the lines of multiple insurance companies, including State Auto, Safeco, Travelers, CNA, Progressive, and Hartford. Recent Developments Looking back to the year ended December 31, 2012, management believed that operational and financial capital was best spent on our opportunities in HAM and HPA, and therefore, executed on its HAM and HPA business plan (further detailed in Item 7 below) while ensuring the remaining Halo entities were focused primarily on cash flow preservation and high efficiency (with less headcount).As a result, the Company saw a material improvement in the bottom line for the year ended December 31, 2012 compared to the year ended December 31, 2011.Further, the Company sold several of its smaller operating verticals as noted below. In January 2012, based on management’s assessment of the Halo Group Realty, LLC (“HGR”) operating segment performance along with the Company’s continued focus and financial capitalization efforts on growing the asset management and portfolio advisor subsidiaries, the Company committed to a plan to sell the subsidiary entity.On January 31, 2012, the Company sold HGR for $30,000.On August 31, 2012, in a separate transaction, the Company sold the primary technology platform, including the source code, of HGR for $50,000. In November 2012, the Company entered into a stock/unit purchase agreement for the sale of the Company’s subsidiaries Halo Debt Solutions, Inc. (“HDS”), Halo Financial Services, LLC (“HFS”), and Halo Credit Solutions (“HCS”).The purchase agreement was for $350,000, which includes a $25,000 down payment at closing and promissory note financing for the remainder of the purchase price.The purchaser has a prepayment option that allows for the buyer to pay a cumulative total of $250,000 by April 20, 2013 as full satisfaction of the $350,000. -5- Competition The asset management and financial services industries are highly competitive, and there is considerable competition from major institutions in Halo’s lines of business, including national financial institutions, real estate agencies and insurance companies, as well as specialty consumer financial services companies offering one or more of the products and services offered by Halo.The development and commercialization of new products and services to address consumers’ financial needs is highly competitive, and there will be considerable competition from major companies seeking to expand their own product and service offerings. Many of Halo’s competitors have substantially more resources than Halo, including both financial and technical resources.Additionally, competition is intense in obtaining highly qualified employees. Intellectual Property The Company maintains copyrights on its printed marketing materials, web pages and proprietary software.Halo’s goal is to preserve the Company’s trade secrets, without infringing on the proprietary rights of other parties. To help protect its proprietary know-how, which is not patentable, Halo currently relies and will in the future rely on trade secret protection and confidentiality agreements to protect its interest.To this end, Halo requires all of its employees, consultants, advisors and other contractors to enter into confidentiality agreements that prohibit the disclosure of confidential information and, where applicable, require disclosure and assignment to Halo of the ideas, developments, discoveries and inventions important to its business. Employees As of December 31, 2012, the Company had ­­32 full-time employees.None of the Company’s employees are covered by a collective bargaining agreement.Halo believes that it maintains good relationships with its employees. Government Regulation The services provided by the Company, through its subsidiaries, are extensively regulated by federal and state authorities in the United States.Halo believes it is in compliance with federal and state qualification and registration requirements in order that it may continue to provide services to its clients consistent with applicable laws and regulations.See Risk Factors below for further discussion about the risks involved with Company’s regulatory environment. Item 1A.RISK FACTORS. Our limited operating history may not serve as an adequate basis to judge our future prospects and results of operations.The Company has a relatively limited operating history.Our limited operating history and the unpredictability of the distressed real estate and mortgage services industry make it difficult for investors to evaluate our business.An investor in our securities must consider the risks, uncertainties and difficulties frequently encountered by companies in rapidly evolving markets. We will need additional financing to implement our business plan.The Company will need additional financing to fully implement its business plan in a manner that not only continues to expand an already established direct-to-consumer approach, but also allows the Company to establish a stronger brand name in all the areas in which it operates, including mortgage servicing and distressed asset sectors.In particular, the Company will need substantial financing to: · further develop its product and service lines and expand them into new markets; · expand its facilities, human resources, and infrastructure; · increase its marketing efforts and lead generation; and · expand its business into purchasing and servicing distressed asset portfolios. -6- There are no assurances that additional financing will be available on favorable terms, or at all.If additional financing is not available, the Company will need to reduce, defer or cancel development programs, planned initiatives and overhead expenditures.The failure to adequately fund its capital requirements could have a material adverse effect on the Company’s business, financial condition and results of operations.Moreover, the sale of additional equity securities to raise financing will result in additional dilution to the Company’s stockholders, and incurring additional indebtedness could involve the imposition of covenants that restrict the Company’s operations. Our products and services are subject to changes in applicable laws and government regulations.In the United States, we are regulated pursuant to laws applicable to businesses in general.And in some areas of our business, we are subject to specific laws regulating the availability of certain material related to, or to the obtaining of, personal information.Adverse developments in the legal or regulatory environment relating to the debt collection, mortgage servicing and mortgage origination industries in the United States could have a material adverse effect on our business, financial condition and operating results.A number of legislative and regulatory proposals from the federal government and various state governments in the areas of debt collection, mortgage servicing, mortgage origination, consumer protection, advertising, and privacy, among others, have been adopted or are now under consideration.We are unable at this time to predict which, if any, of the proposals under consideration may be adopted and, with respect to proposals that have been or will be adopted, whether they will have a beneficial or an adverse effect on our business, financial condition and operating results. For the mortgage origination and mortgage servicing industries in particular, legislation in the United States has been pervasive and is under constant review for amendment or expansion. Pursuant to such legislation, numerous federal, state and local departments and agencies have issued extensive rules and regulations, some of which carry substantial penalties for failure to comply. These laws and regulations increase the cost of doing business and, consequently, affect profitability. Since new legislation affecting the mortgage origination and mortgage servicing industries is commonplace and existing laws and regulations are frequently amended or reinterpreted, the company is unable to predict the future cost or impact of complying with these laws and regulations.However, the Company considers the cost of regulatory compliance a necessary and manageable part of its business.Further, the Company has been able to plan for and comply with new regulatory initiatives without materially altering its operating strategies. Specific laws which affect Halo Asset Management and Halo Portfolio Advisors in particular are the following:The Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (“S.A.F.E. Act”), the Fair Debt Collection Practices Act (“FDCPA”), and the Real Estate Settlement Procedures Act (“Regulation X” or “RESPA”).Currently, the Company is fully compliant with each of these laws.The Company believes that these laws, as currently enacted, provide barriers to entry for potential competitors, by virtue of their respective bonding and licensing requirements, and the overall cost of compliance.The Company believes that Halo Asset Management and Halo Portfolio Advisors maintain a competitive advantage in the marketplace because the Company is already fully compliant with each of the referenced laws. In addition to the referenced federal laws and regulations, state mortgage origination and mortgage servicing laws and regulations also affect the Halo Asset Management and Halo Portfolio Advisors businesses, by providing further barriers to entry as well as additional compliance and enforcement procedures for our unlicensed, noncompliant competition.The Company is currently compliant with all relevant state laws and regulations in the states in which the Company does business, however, if the relevant laws and regulations were to change in the states where the Company has its highest concentration of business, such change could have an adverse impact on the Company’s operating strategy and overall revenues. We rely on key executive officers, and their knowledge of our business and technical expertise would be difficult to replace.We are highly dependent on our executive officers.If one or more of the Company’s senior executives or other key personnel are unable or unwilling to continue in their present positions, the Company may not be able to replace them easily or at all, and the Company’s business may be disrupted.Such failure could have a material adverse effect on the Company’s business, financial condition and results of operations. We may never pay dividends to our common stockholders.The Company currently intends to retain its future earnings to support operations and to finance expansion and therefore the Company does not anticipate paying any cash dividends in the foreseeable future other than to holders of Halo Group preferred stock. The declaration, payment and amount of any future dividends on common stock will be at the discretion of the Company’s Board of Directors, and will depend upon, among other things, earnings, financial condition, capital requirement, level of indebtedness and other considerations the Board of Directors considers relevant.There is no assurance that future dividends will be paid on common stock or, if dividends are paid, the amount thereof. -7- Our common stock is quoted through the OTCQB, which may have an unfavorable impact on our stock price and liquidity.The Company’s common stock is quoted on the OTCQB, which is a significantly more limited market than the New York Stock Exchange or NASDAQ.The trading volume may be limited by the fact that many major institutional investment funds, including mutual funds, follow a policy of not investing in Bulletin Board stocks and certain major brokerage firms restrict their brokers from recommending Over the Counter stock because they are considered speculative and volatile. The trading volume of the Company’s common stock has been and may continue to be limited and sporadic.As a result, the quoted price for the Company’s common stock on the OTC Bulletin Board may not necessarily be a reliable indicator of its fair market value. Additionally, the securities of small capitalization companies may trade less frequently and in more limited volume than those of more established companies.The market for small capitalization companies is generally volatile, with wide price fluctuations not necessarily related to the operating performance of such companies. Our common stock is subject to price volatility unrelated to our operations.The market price of the Company’s common stock could fluctuate substantially due to a variety of factors, including market perception of the Company’s ability to achieve its planned growth, operating results of it and other companies in the same industry, trading volume of the Company’s common stock, changes in general conditions in the economy and the financial markets or other developments affecting the Company or its competitors. Our common stock is classified as a “penny stock.” Rule 3a51-1 of the Securities Exchange Act of 1934 establishes the definition of a “penny stock,” for purposes relevant to us, as any equity security that has a minimum bid price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to a limited number of exceptions which are not available to us.It is likely that the Company’s common stock will be considered a penny stock for the immediately foreseeable future. For any transactions involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person’s account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased.In order to approve a person’s account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also provide disclosures to its customers, prior to executing trades, about the risks of investing in penny stocks in both public offerings and in secondary trading in commissions payable to both the broker-dealer and the registered representative, and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Because of these regulations, broker-dealers may not wish to furnish the necessary paperwork and disclosures and/or may encounter difficulties in their attempt to buy or sell shares of the Company’s common stock, which may in turn affect the ability of Company stockholders to sell their shares. Accordingly, this classification severely and adversely affects any market liquidity for the Company’s common stock, and subjects the shares to certain risks associated with trading in penny stocks.These risks include difficulty for investors in purchasing or disposing of shares, difficulty in obtaining accurate bid and ask quotations, difficulty in establishing the market value of the shares, and a lack of securities analyst coverage. -8- We may continue to encounter substantial competition in our business.The Company believes that existing and new competitors will continue to improve their products and services, as well as introduce new products and services with competitive price and performance characteristics.The Company expects that it must continue to innovate, and to invest in product development and productivity improvements, to compete effectively in the several markets in which the Company participates.Halo’s competitors could develop a more efficient product or service or undertake more aggressive and costly marketing campaigns than those implemented by the Company, which could adversely affect the Company’s marketing strategies and could have a material adverse effect on the Company’s business, financial condition and results of operations. Important factors affecting the Company’s current ability to compete successfully include: · lead generation and marketing costs; · service delivery protocols; · branded name advertising; and · product and service pricing. In periods of reduced demand for the Company’s products and services, the Company can either choose to maintain market share by reducing product service pricing to meet the competition or maintain its product and service pricing, which would likely sacrifice market share.Sales and overall profitability would be reduced in either case.In addition, there can be no assurance that additional competitors will not enter the Company’s existing markets, or that the Company will be able to continue to compete successfully against its competition. We may not successfully manage our growth.Our success will depend upon the expansion of our operations and the effective management of our growth, which will place significant strain on our management and our administrative, operational and financial resources.To manage this growth, we may need to expand our facilities, augment our operational, financial and management systems and hire and train additional qualified personnel.If we are unable to manage our growth effectively, our business would be harmed. Item 1B.UNRESOLVED STAFF COMMENTS. None. Item 2.PROPERTIES. The Company’s corporate offices are located at 700 Central Expressway South, Suite 500, Allen, Texas 75013, where Halo has 24,297 square feet of office space under lease.Pursuant to an office lease dated September 2, 2011, the Company is required to make monthly lease payments of $43,552 per month.Currently, the lease is set to expire on August 28, 2014. Item 3.LEGAL PROCEEDINGS. The Company and certain of its affiliates, officers and directors have been named as defendants in an action filed on December 12, 2011 in the 191st District Court of Dallas County, Texas.The Plaintiffs alledge that the Company has misappropriated funds in connection with offerings of securities during 2010 and 2011.The complaint further alleges that Defendants engaged in fraudulent inducement, negligent misrepresentation, fraud, breach of fiduciary duty, negligence, breach of contract, unjust enrichment, conversion, violation of the Texas Securities Act, and civil conspiracy.The Plaintiff’s amended their Petition on April 24, 2012 and dropped the conversion and civil conspiracy claims.The action seeks an injunction and a demand for accounting along with damages in the amount of $4,898,157.The Company has taken the position that the Plaintiff’s claims have no merit, and accordingly is defending the matter vigorously.Defendants have filed a general denial of the claims as well as a Motion to Designate Responsible Third Parties whom Defendants believe are responsible for any damages Plaintiffs may have incurred.Defendants have also filed a Motion for Sanctions against the Plaintiffs and their counsel arguing, among other things, that (i) Plaintiffs’ claims are “judicially stopped” from moving forward by virtue of the fact that the same Plaintiffs previously filed suit against separate entities and parties with dramatically opposed and contradicting views and facts; (ii) Plaintiffs have asserted claims against Defendants without any basis in law or fact; and (iii) Plaintiffs have made accusations against Defendants that Plaintiffs know to be false.Additionally, Defendants have filed a no evidence Motion for Summary Judgment which was scheduled to be heard in October of 2012.The Plaintiff’s requested and were granted a six month continuance on the hearing of that motion.The Plaintiff’s have also filed a Motion to Stay the case pending the outcome of the Company’s lawsuit with the insurance companies which the Company has opposed.Initially the motion to stay was granted and Defendants moved for reconsideration.The parties were alerted that the court had reversed the Stay on appeal but to date, the order reversing the Stay has not been entered. -9- The Company and certain of its affiliates, officers and directors named as defendants in an insurance action filed on April 27, 2012 in the United States District Court for the Northern District of Texas.The Plaintiffs allege that it had no duty to indemnify the Company, its affiliates, officers or directors because the claims set forth in the lawsuit mentioned herein above were not covered by the insurance policy issued by Plaintiff in favor of Defendants.The action sought declaratory judgment that the Plaintiff had no duty to indemnify the Defendants pursuant to the insurance policy that Defendants purchased from Plaintiff.The Company took the position that Plaintiff’s claim had no merit, and defended the matter vigorously.Additionally, Defendants filed a counterclaim against the insurer alleging breach of contract, violation of the Texas Insurance Code and violation of the duty of good faith and fair dealing.On March 12, 2013, Plaintiff and Defendants entered into an agreement whereby Plaintiff’s and Defendant’s claims, are to be dismissed without prejudice while the underlying liability suit in the 191st District Court of Dallas County proceeds.An Agreed Motion to Dismiss Without Prejudice was filed on March 12, 2013, and the parties are awaiting the court’s entry of the Agreed Order of Dismissal Without Prejudice. The Company and certain of its affiliates, officers and directors have been named as defendants in an action filed on July 19, 2012 in the United States District Court for the Northern District of Texas.The Plaintiff alleges that it has no duty to defend or indemnify the Company, its affiliates, officers or directors because the claims set forth in the lawsuit mentioned herein above are not covered by the insurance policy written by Plaintiff in favor or Defendants.The action seeks declaratory judgment that the Plaintiff has no duty to defend or indemnify the Defendants pursuant to the insurance policy that Defendants purchased from Plaintiff.Initially, the Company took the position that Plaintiff’s claims had no merit, and defended the matter vigorously.Additionally, Defendants filed a counterclaim against the insurer alleging breach of contract, violation of the Texas Insurance Code and violation of the duty of good faith and fair dealing.Plaintiff has filed a Motion for Summary Judgment seeking a judgment that it owes no duty to defend or indemnify Defendants.After careful consideration, Defendants decided not to oppose the Motion for Summary Judgment and a response in opposition was not filed.The parties are currently awaiting the court’s ruling. See Note 16 to the consolidated financial statements in Part II, Item 8 of this Form 10-K for more information. Item 4.MINE SAFETY DISCLOSURES. Not applicable. PART II Item 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES. Market Information The Company’s Common Stock is currently traded in the over-the-counter market and quoted under the symbol HALN. The following are the high and low sales prices for the Company’s Common Stock for the periods reflected below, as reported by Bloomberg LP Investor Services: UFiscal Year Ended December 31, 2012 UHigh ULow First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ -10- UFiscal Year Ended December 31, 2011 UHigh ULow First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The above prices reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. Holders The Company estimates that there are approximately 4,539 shareholders including approximately 2,839 stockholders of record and approximately 1,700 stockholders with shares held in “street name”. Dividends We intend to retain future earnings for use in our business and do not anticipate paying cash dividends in the foreseeable future. Recent Sales of Unregistered Securities During the fiscal year ended December 31, 2012, except as included in our Quarterly Reports on Form 10-Q or in our Current Reports on Form8-K, we have not sold any equity securities not registered under the Securities Act. Repurchases of Equity Securities During the year ended December 31, 2012, 8,500 Series X Preferred shares have been redeemed through a Halo selective discretionary redemption.These shares were redeemed as part of a non-publicly announced program.Series X Preferred par value is $0.01 per share and holds a liquidation preference of $10.00 per share.Total consideration of $85,000 was paid for the redemption of the 8,500 shares.The Company did not repurchase any other equity securities during the year ended December 31, 2012. Item 6.SELECTED FINANCIAL DATA. Not applicable. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Statements The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is intended to help you understand our historical results of operations during the periods presented and our financial condition. This MD&A should be read in conjunction with our financial statements and the accompanying notes, and contains forward-looking statements that involve risks and uncertainties and assumptions that could cause our actual results to differ materially from management’s expectations.See the sections entitled “Forward-Looking Statements” and “Risk Factors” above. -11- Plan of Operations Halo has developed a fee for service business model through Halo Asset Management for the monetization of non-performing, residential mortgage notes (“NPNs”) or foreclosed single family homes (“REO”) (collectively, “Assets”).Halo provides investors and asset owners a complete suite of asset management and mortgage services including, but not limited to (i) portfolio due diligence such as valuation engines, tax research, portfolio bid management, cost allocations and decision support; (ii) acquisition services including portfolio reconciliation, title, and tax reporting, an investor portal, initial portfolio inspection and servicing transfer assistance; (iii) repositioning services including portfolio restructuring, valuations, document preparation engine, document e-vaulting and proprietary loan underwriting; (iv) asset management and mortgage servicing including portfolio accounting, servicing and loan management functions, escrow administration, payment processing, loss mitigation and default resolution; and (v) liquidation strategies including predictive liquidity waterfalls, portfolio liquidation analysis, market analysis and disposition support.Halo focuses on the monetization and servicing of distressed real estate assets and finding a win-win solution for the asset owner/investor and the consumer.Halo will board REO properties as well as sub-performing and non-performing first lien mortgages from banks, financial institutions and mortgage servicers which have been purchased by investors.The majority of the assets will be either modified first lien mortgages or sold via owner finance, as opposed to a fire sale through a real estate network.HAM, through its strategic sub-servicing relationship, will season the notes collecting cash flow payments from the borrower.Following several months of seller financed payment seasoning, Halo will assist in the disposal of the performing Assets in bulk to various bulk performing asset buyers. For the NPN’s, Halo will attempt to restructure or modify the note for those borrowers who have a desire to stay in the home and have the capacity to afford the home.For the borrowers who either lack the desire to stay in the home, or who lack the capacity to afford the home, Halo will get a deed-in-lieu of foreclosure from the borrower (which ensures the investor ownership of the underlying asset; not just the purchased note), often times through incentives, and take the home back to an REO. For the REO’s, traditional apartment or home renters become buyers after a qualification and screening process because they are given the opportunity to purchase affordable homes with achievable and manageable down payments and subsequent monthly payments.Halo originates land contracts or mortgage notes for the new home owners.A land contract (sometimes known as an “installment contract” or “contract for deed”) is a contract between a seller and buyer on real property in which the seller provides the buyer financing to buy the property for an agreed-upon purchase price, and the buyer repays the loan in installments.Under a land contract, the seller retains the legal title to the property, while permitting the buyer to take possession of it for most purposes other than legal ownership.The sales price is typically paid in periodic installments.As a general rule, the seller is obligated to convey legal title of the property to the buyer when the full purchase price has been paid including any interest.This process creates entry level housing with built-in, fully amortized financing that equates to payments that are equivalent to what the buyers are currently paying in rent, and often as much as 35% less. When the loans are “seasoned,” they are attractive investment vehicles to be either refinanced or sold in bulk.Halo will attempt to refinance the rehabilitated borrowers through an FHA loan providing the Client with an exit at 90-95% of par value.The notes of borrowers who did not achieve qualifying levels will be sold in bulk at a discount of par value on the remaining unpaid principle balance of the notes. Currently, HAM is under contract to manage and service approximately 5,800 assets in various stages of their life-cycle including REO, non-performing loans, re-performing note modifications, and performing owner financed contract-for-deeds.As the Company currently has the management, infrastructure, and physical work area capacity to scale and support additional assets under contract, it is actively seeking new clients as well as helping existing clients increase their respective asset pool.The Company believes that the country is in a long term deleveraging cycle whereby home financing will continue to be difficult to obtain.For this same reason, we believe that investors will continue to be able to purchase assets in bulk from large institutional sellers at deep discounts and Halo’s goal is to establish itself, with the help of its unique technology platform and key servicing and vendor relationships, as the premier asset manager/servicer in the distressed non-performing loan and REO industry. HPA services include portfolio strategy consulting, default management, asset/liability management, asset preservation management, debt restructuring, portfolio acquisition and liquidation support.In addition, HPA also focuses its work with asset managers, investors and servicers to provide a custom, tailored workout program that will improve the performance of the assets or notes through a myriad of creative analytic and retention strategies.HPA utilizes Halo’s proprietary in-house technology to provide a customized analysis of a Client’s position.HPA then custom tailors a solution for the Client which provides the Client analytics on which assets or notes to monetize first and what options are best utilized to monetize each individual asset or note. -12- The current economic environment finds lenders and servicers drowning in an overflow of defaulted assets and Halo recognizes the cause behind a typical troubled asset is often not one, but several contributing factors. HPA’s workout program allows for management of a diverse portfolio of loans.HPA’s technology systems are bundled with transparency, accountability, efficiency, speed, and flexibility.This unique strategy delivers Clients an intelligent, results-driven process that achieves an improved return for lenders, investors and servicers.Halo’s operational support services allow endless opportunities for strategic relationships with major distressed asset managers and servicers. Our management team is well-positioned to execute its business plan.At its core, the plan seeks to execute on delivering asset management, valued analytics, and consumer financial rehabilitation to mid-size institutional investors, while limiting the acquisition costs of consumer prospects for other Halo subsidiaries. Significant effort and investment capital has been incurred by the Company over the past nine years in order to attract and maintain a qualified and capable staff, develop proprietary software platforms, and implement systems, procedures, and infrastructure to execute the business plan on a large-scale.Given the short time frame this current market opportunity has existed, we have a significant competitive advantage over others who may try to execute the same business plan. Results of Operations for the year ended December 31, 2012 compared to the year ended December 31, 2011 Revenues For the year ended December 31, 2012, revenue was down $1,469,720 or 23% to $4,810,594 for the year ended December 31, 2012 from $6,280,314 for the year ended December 31, 2011.The decrease is primarily related to the sale of HGR during January 2012.Revenue in HGR decreased $1,029,827 or 90% to $116,008 for the year ended December 31, 2012 from $1,145,835 for the year ended December 31, 2011.The remaining decrease is primarily associated with the reduction in revenue in HDS due to several factors including management’s decision in late 2010 to implement a smaller marketing and customer lead budget, a reduced sales team and the overall effect of the amended Federal Trade Commission’s (FTC) Telemarketing Sales Rule (“TSR”) applicable to debt settlement fees and the debt settlement industry in general.HDS and HFS revenue were down $541,411 or 83% to $110,972 for the year ended December 31, 2012 from $652,383 for the year ended December 31, 2011. The Company continues to focus on HAM and HPA subsidiaries as its primary revenue producers, both in the short term, and in its long term growth plans.For the year ended December 31, 2012, HAM and HPA revenue totaled 89% of the Company’s total revenues compared to 65% of total revenues for the year ended December 31, 2011.Offsetting the decrease above, HPA revenue increased $308,871 or 27% to $1,440,183 for the year ended December 31, 2012 from $1,131,312 for the year ended December 31, 2011.This increase is a result of both having more assets under management throughout the year as well as the introduction of several additional services HPA provided during the year in its default management and asset preservation management services.HAM revenues remained relatively flat with a decrease of $65,083 or 2% to $2,863,944 for the year ended December 31, 2012 from $2,929,027 for the year ended December 31, 2011.Overall, looking forward to 2013 which is the second full calendar year that HAM has been operational, the Company continues to evaluate and refine its sales and marketing process to increase its earning potential.This process has and will continue to include management evaluating its sales methodology, sale closing efficiency, personnel and incentives, lead sources, technology support, asset count, type of assets under management, and customer base. Operating Expenses Sales and marketing expenses include advertising, marketing and customer lead purchases, and direct sales costs incurred including appraisals, credit reports, and contract service commissions.The majority of contract service commissions include those commissions directly associated with the Company’s sales in both HAM and HPA.Sales and marketing expenses decreased $472,923 or 22% to $1,631,216 for the year ended December 31, 2012 from $2,104,139 for the year ended December 31, 2011.This decrease is primarily due to the HGR subsidiary being sold in January 2012, and as such there were no commission costs incurred (nor revenue generated) by HGR for the year ended December 31, 2012, compared to HGR being fully operational for the year ended December 31, 2011.The decrease is offset by an increase in variable contract service sales costs incurred in HPA for the year ended December 31, 2012 compared to the year ended December 31, 2011, consistent with the above noted increases in revenue in HPA and asset units under management over the same time period. -13- General and administrative expenses decreased $1,540,732 or 53% to $1,386,616 for the year ended December 31, 2012 from $2,927,348 for the year ended December 31, 2011.This decrease is a result of several items including; (a) an $896,460 decrease in bad debt expense associated with the allowance for doubtful accounts.This decrease is in line with the overall decrease in revenue and accounts receivable of HDS as well as the one-time bad debt increase required during 2011 for one client in HPA and HAM, as discussed in Note 2 to the consolidated financial statements, (b) the one-time 2011 reduction fee expense of $257,012 for the reduction in rent space effective September 2011.The reduction in lease space is discussed in further detail in Note 15 to the consolidated financial statements, (c) reduction of consulting costs and (d) multiple immaterial decreases in various general and administrative accounts attributable to fixed cost savings measures during 2012.The above decreases are offset by additional legal expense incurred in defending the litigation matters discussed in Note 15 to the consolidated financial statements. Salary, wages and benefits decreased $542,833 or 18% to $2,509,320 for the year ended December 31, 2012 from $3,052,153 for the year ended December 31, 2011.Approximately $436,000 or 80% of the decrease is a reduction in overall employee headcount primarily from reduction in force efforts during 2011 at both the parent company and within HFS and HDS, consistent with senior leadership’s decision during 2011 to implement decreased marketing, salaries, and variable overhead and operational costs to HFS and HDS in order to increase efforts to grow revenue in various other Halo ventures discussed above.The effect of this change was seen for the entire 2012 fiscal year compared to only partial effect of the change in the 2011 implementation year.Payroll also decreased in early 2012 with the sale of HGR and then again in November 2012 with the sale of HDS, HFS, and HCS, as noted above.The remaining $107,000 or 20% of the overall salary, wages and benefits decrease is stock option compensation expense for any options that had vested during the year ended December 31, 2011 compared to the year ended December 31, 2012.As noted in the significant accounting policies contained in Note 2 to the consolidated financial statements, the fair value of stock options at the date of grant is determined via the Black-Scholes model and, since the options were exercisable upon the occurrence of the merger occurring on September 30, 2009, the fair value of such options was recognized into earnings over the vesting period of the options beginning September 30, 2009.Stock compensation related to the 2007 stock plan is fully vested as of September 30, 2011.The $6,800 in stock compensation expense for the year ended December 31, 2012 was associated with the 2010 incentive stock plan as discussed further in Note 16 to the consolidated financial statements. The above decreases are offset by the increase in payroll in HAM as the company continues implementing its business plan.Looking forward to 2013, the Company anticipates increasing its headcount in the HAM subsidiary in-line with the growth of asset units managed under HAM.As salaries, wages and benefits are the most significant cost to the Company, management actively monitors this cost to ensure it is in line with our business plan. Interest expense decreased $54,323 or 11% to $431,487 for the year ended December 31, 2012 from $485,810 for the year ended December 31, 2011.The decrease is primarily attributable to the scheduled paydown of the Company’s note payable and subordinated debt balances, as well as both the refinancing of old and origination of new related party note payables with more favorable interest rates.The decrease is offset by an increase in interest expense on the secured asset promissory note (due to the default interest rate of 28%) for nine months of the year ended December 31, 2012 versus the coupon rate of 25% during the year ended December 31, 2011.The above is discussed in further detail in Notes 9-12 to the consolidated financial statements. The Company experienced a decrease in its overall net loss of $1,503,742 or 60% to a net loss of $999,286 for the year ended December 31, 2012 from a net loss of $2,503,028 for the year ended December 31, 2011, primarily attributable to the reasons noted above. Significant Accounting Policies Certain critical accounting policies affect the more significant judgments and estimates used in the preparation of the Company’s consolidated financial statements.These policies are contained in Note 2 to the consolidated financial statements and summarized here. -14- URevenue Recognition and Accounts Receivable and Deferred Revenue The Company recognizes revenue in the period in which services are earned and realizable.To further understand the Company’s business, HAM earns fees from its clients for its boarding and initial asset management fee, success fees, and its monthly servicing fee.The boarding and initial asset management services are performed in the first 30-60 days of assets being boarded and include; IRR analysis of loans boarded, detailed asset level workout exit strategy analysis, boarding the assets onto HAM’s proprietary software platform and the integrated servicing platform, identification and oversight of custodial files, oversight of mortgage/deed assignment from previous servicer, oversight of title policy administration work, and delinquent property tax research and exposure review.HAM’s monthly success fees are earned for completing its default and asset disposition services including loan modification, notes sales, obtaining a deed in lieu of foreclosure, originating owner finance agreements, and cash sales of REO properties owned by the client.HAM’s servicing fees are earned monthly and are calculated on a monthly unit price for assets under management. Prior to the subsidiary sale in November 2012, with respect to any enrolled debt account, HFS recognized its revenue once a client made at least one payment to a creditor pursuant to a settlement agreement, debt management plan, or other valid contractual agreement between the client and the creditor. The revenue recognized on any enrolled account bared the same proportional relationship to the total revenue that would be recognized for renegotiating, settling, reducing, or altering the terms of the debt balance on all of a particular client’s enrolled accounts as the individual debt amount bears to the entire debt amount.Settlements were in the form of a lump sum creditor settlement payment or via contractual payment plans.Effective October 27, 2010, there were no new sales in HDS (until the subsidiary sale in November 2012 the servicing of existing customers was active, including collecting of fees already earned and owed on all existing customers).Any new debt settlement business to the Company after October 27, 2010 was transacted in the HFS entity.Cash receipts from customers (including boarding and initial asset management fees from clients of HAM) in advance of revenue recognized are originally recorded as deferred revenue and recognized into revenue over the period services are provided. HAM and HPA receivables are typically paid the month following services performed.As of December 31, 2012, the Company’s accounts receivable are made up of the following percentages; HAM at 81%, HPA at 17%, all other at 2%. The Company maintains allowances for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments. Management considers the following factors when determining the collectability of specific customer accounts: past transaction history with the customer, current economic and industry trends, and changes in customer payment terms.The Company provides for estimated uncollectible amounts through an increase to the allowance for doubtful accounts and a charge to earnings based on actual historical trends and individual account analysis.Balances that remain outstanding after the Company has used reasonable collection efforts are written off through a charge to the allowance for doubtful accounts. UUse of Estimates and Assumptions The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reported period.Actual results could differ from those estimates.Significant estimates include the Company’s revenue recognition method, valuation of equity based compensation and derivative liabilities. Equity-Based Compensation The Company accounts for equity instruments issued to employees in accordance with ASC 718 “Compensation-Stock Compensation”.Under ASC 718, the fair value of stock options at the date of grant is recognized in earnings over the vesting period of the options beginning when the specified events become probable of occurrence.For the year ended December 31, 2012, there were 20,000 shares of stock options awarded as discussed in Note 16.All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable.The measurement date of the fair value of the equity instrument issued is the earlier of (i) the date on which the counterparty’s performance is complete, or (ii) the date on which it is probable that performance will occur. -15- Liquidity and Capital Resources As of December 31, 2012, the Company had cash and cash equivalents of $184,121.The decrease of $473,014 in cash and cash equivalents from December 31, 2011 was due to cash used in operating activities of $1,104,520, offset by cash provided by investing activities of $156,618 and cash provided by financing activities of $474,888. Net cash used in operating activities was $1,104,520 for the year ended December 31, 2012, compared to $287,508 net cash provided by operating activities for the year ended December 31, 2011.The net cash used in operating activities for the year ended December 31, 2012 was due to a net loss of $999,286, adjusted primarily by the following: (1) a decrease in deferred revenue of $682,815; (2) a decrease in deferred rent of $114,311; (3) a gain on the sale of HDS, HFS and HCS subsidiaries of $134,731 and gain on the sale of HGR software platform of $50,000; (4) and an increase in deposits and other assets of $35,000; (4) offsetting the above adjustments to cash include a decrease in trade accounts receivable of $410,908, an increase of $253,506 and $86,971 in accrued and other liabilities and accounts payable, respectively, and non cash expense depreciation and amortization of $71,435.The remaining immaterial variance is related to changes in operating assets and liabilities, a change in the noncontrolling interest balance, a non cash loss on the change in fair value of derivative, a loss on sale of Halo Group Realty, bad debt expense, amortization of debt discount, and two non cash expenses for stock compensation and stock based payment for consulting services rendered. Deferred revenue decreased $682,815 primarily related to the revenue recognition of asset management fees in its HAM subsidiary.Deferred revenue is discussed further in significant accounting policies above. The decrease in deferred rent of $114,311 is due to the Company paying more in monthly contractual rental cash payments than straight line rent expense.Both the $134,731 gain on sale of the HDS, HFS and HCS subsidiaries and the gain on the sale of HGR software platform of $50,000 are discussed in Note 1 to the consolidated financial statements.The increase in deposits and other assets of $35,000 is discussed in Note 2 to the consolidated financial statements. The increase in accrued and other liabilities is primarily related to both the increase in deferred compensation to a portion of the management team and an increase in accrued interest at December 31, 2012, compared to December 31, 2011, specifically related to the secured asset promissory note discussed in Note 12 of the consolidated financials.The increase in accrued and other liabilities is offset by a decrease in salaries and wages payable due to both the reduction of Company personnel as discussed in operating expenses above as well as the timing of the payroll pay date for the period ending December 31, 2012 compared to December 31, 2011.The accounts payable increase is primarily the result of the timing of payments in monthly vendor commitments and payables.As the Company has seen declines in its top line revenues, expenses have also declined accordingly.However, the timing of the revenue decreases, in line with the Company’s attempt to raise capital for future successful business operations discussed in Plan of Operations above, has required the Company to strategically monitor its payables and cash flow outlays.The Company pro-actively manages the timing and aging of vendor payables throughout the year. The decrease in trade accounts receivable of $410,908 is primarily related to two factors; (1) the decrease in HDS accounts receivable throughout the year as the Company wound down its HDS operations and (2) the decrease of accounts receivable in the sale of its HDS, HFS and HCS subsidiaries in November 2012. Net cash provided by investing activities was $156,618 for the year ended December 31, 2012, compared to net cash provided by investing activities of $169,555 for the year ended December 31, 2011.Investing activities for the year ended December 31, 2012 consisted primarily of receiving; (1) $85,000 and $30,000 in proceeds from the sale of both the HDS, HFS and HCS subsidiaries in November 2012 and HGR in January 2012, (2) $50,000 in proceeds received in the sale of HGR software and final proceeds of $9,823 received from the mortgage joint venture, (3) offset by $18,205 in purchases of software and computer equipment. -16- Net cash provided by financing activities was $474,888 for the year ended December 31, 2012, compared to net cash used in financing activities of $4,089 for the year ended December 31, 2011.Financing activities for the year ended December 31, 2012 consisted primarily of the $700,000 received from issuance of preferred stock, $190,000 in proceeds received from notes payable to related parties, and $25,000 in proceeds from subordinated debt, offset by $85,000 discretionary redemption of preferred stock, $164,365 payment of principal on notes payable, $113,847 payment of principal on notes payable to related parties, and $77,000 in principal payments on subordinated debt. As shown below, at December31, 2012, our contractual cash obligations totaled approximately $3,510,715, all of which consisted of operating lease obligations and debt principal and accrued interest repayment. Payments due by Period Contractual Obligations Less than 1 Year 1-3 years 4-5 years More than 5 years Total Debt Obligations $ $ $ $
